685 S.E.2d 81 (2009)
In the Matter of Sami Omar MALAS.
No. S09Y1729.
Supreme Court of Georgia.
October 19, 2009.
Paula J. Frederick, Gen. Counsel State Bar, Jonathan W. Hewett, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Notice of Discipline filed by the State Bar against Respondent Sami Omar Malas, in which it recommends that Malas be disbarred for his violations of Rules 1.3, 1.4, 1.16(d), and 9.3 of the Georgia Rules of Professional Conduct. See Bar Rule 4-102(d). Violations of Rule 1.3 may be punished by disbarment; the other rules Malas is charged with violating may be punished by a public reprimand. The State Bar attempted to serve Malas personally at the address listed with the State Bar, but the sheriff filed a return of service non est inventus. The State Bar then properly served Malas by publication pursuant to Bar Rule 4-203.1(b)(3)(ii). Malas failed to file a Notice of Rejection, and the State Bar filed a Motion for Default. Accordingly, Malas is in default, has waived his right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The facts, as deemed admitted by virtue of Malas's default, show that in January 2008, a client paid Malas $10,640 to file two patent applications on his behalf and perform other *82 legal work. Malas told the client that the applications had been filed but the client was not able to confirm that they had been filed. Since May 2008, the client has been unable to contact Malas, as Malas would not return phone calls, e-mails, or a note the client left at Malas's office. Malas apparently withdrew from representing his client but took no action to protect the client's interests and did not return any unearned fees. Although Malas initially responded to a grievance the client filed with the State Bar and said he had filed the applications and would submit proof of that, Malas never provided such proof and did not respond to the Notice of Investigation or the Notice of Discipline.
In aggravation of discipline, we note that Malas appears to have abandoned his law practice and clients. Accordingly, we agree that disbarment is the appropriate sanction in this case. The name of Sami Omar Malas is hereby removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.